Citation Nr: 0515191	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paralysis of the sciatic nerve.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
condition.

4.  Entitlement to a total disability rating due to 
individual unemployability.


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

Because the veteran's original claims folder was lost prior 
to 2001, there is no record documenting the appellant's dates 
of service.  A December 2001 rating decision indicates that 
he had service from May 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is still necessary to substantiate his claims, 
what specific portion of that evidence he must personally 
secure, and what specific portion of that evidence VA will 
secure on his behalf.  The claimant must also be told to 
submit all pertinent evidence in his possession.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  

By a June 2001 letter, the RO attempted to comply with the 
notice requirements under the VCAA.  This notice, however, is 
incomplete.  The appellant was not notified what evidence he 
must personally secure, and what evidence VA will secure on 
his behalf.  In addition, he was not advised to submit all 
pertinent evidence in his possession.  This is especially 
important in light of the fact that the original file was 
apparently lost.  Therefore, additional notification should 
be sent.  

On his July 2003 VA Form 9, the appellant indicated that he 
wished to have a hearing at the RO, before a member of the 
Board.  On an accompanying attachment, he indicated that he 
wanted a local hearing with a Decision Review Officer (DRO), 
rather than a Travel Board hearing.  A March 2004 DRO 
conference report indicates that he cancelled his request for 
a formal hearing and opted for an informal conference.   It 
is not clear from this report whether the appellant sought to 
cancel a Travel Board hearing, or a formal hearing before the 
DRO.  As there are conflicting documents as to the 
appellant's desires with regard to a Board hearing, the RO 
should seek clarification.       

This case involves a rebuilt folder.  The December 2001 
rating decision indicates that there were no service medical 
records available for review.  The rating decision also 
indicated that email response from Records Management Center 
(RMC) indicated that there were no records at that facility.  
The Board is unable to ascertain from the record whether or 
not there are any available service medical records.  There 
is no correspondence from the National Personnel Records 
Center (NPRC) indicating that a search for the appellant's 
service medical records was made.  It is not even clear if VA 
has ever requested his service medical records from NPRC.  
The RO should contact NPRC to determine if there are any 
available service medical records, and if so, to obtain all 
such records.  The RO should also obtain his DD Form 214.  If 
NPRC indicates that there are no available service medical 
records, all other means available to the VA for obtaining 
those records should be exhausted.  

The RO has phrased the issues (other than the issue involving 
entitlement to a total disability rating) as whether new and 
material evidence has been submitted.  There are no prior 
rating decisions or other final decisions of record.  A March 
2004 informal conference report notes that appellant was 
aware that VA was working from a rebuilt folder and that he 
was informed of this when pursuing prior (approximately 1988) 
appeal of previous denials.  He was apparently under the 
impression that prior appeals had reached the level of the 
Board, but that he had never received any notification of a 
final decision.  The December 2001 rating decision, as well 
as the June 2003 SOC fails to address any prior denials.  The 
April 2004 supplemental SOC (SSOC) indicates that review of 
the folder indicates that the claim was previously denied.  

However, there is no documentation regarding exactly when 
these claims were last denied, or the bases for any of the 
denials.  It is unclear whether these claimed denials were 
based on rating actions by the RO or were the result of Board 
decisions.  Absent proof of prior actions in this case 
denying the benefits claimed, the Board is hesitant to 
proceed and address these issues as involving new and 
material evidence.  If there are any such documents, the RO 
should associate them with the claims file.  If no such 
documents exist, then the claim should not be decided on a 
new and material basis.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in her possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  The RO should also ask the appellant 
whether or not he desires a Travel Board 
hearing.  If so, the RO should schedule 
him for such hearing.   

3.  The RO should continue to try and 
locate the veteran's original claims 
folder, and specifically document all 
attempts that were made to locate the 
file.  If the file cannot be located, the 
RO must indicate in writing that further 
efforts would be futile.

4.  The RO should associate with the 
claims file any documents indicating that 
there was a prior final denial of the 
claims at issue.  

5.  The RO should take the appropriate 
steps to determine if there are any 
service medical records at NPRC, and if 
so, to obtain all such records.  The RO 
should also obtain the appellant's DD 
Form 214.  If NPRC does not have the 
appellant's records, then the RO should 
perform all other means available to the 
VA for obtaining the appellant's service 
medical records.  

6.  If any government records cannot be 
located, the RO must indicate that 
further attempts to locate such records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action VA will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond, and 
secure the records himself.

7.  Thereafter, following any other 
appropriate development (e.g., VA medical 
examinations), the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  If there are not 
adequate documentation with regard to any 
prior denials and the evidence of record 
as of the prior denials, then the RO 
should adjudicate the issues as 
entitlement to service connection, rather 
than whether new and material evidence 
has been received.  If any benefit sought 
on appeal is not granted, the appellant 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.
 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




